Citation Nr: 1145559	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for residuals of a spinal cord injury (formerly claimed as low back pain) has been presented and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The reopened issue of entitlement to service connection for residuals of a spinal cord injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  In a January 1982 rating decision, the RO denied the Veteran's service connection claim for low back pain.  The RO reasoned that, although his service treatment records (STRs) showed that he complained of low back pain after he fell on his buttocks in 1981 and received several treatments with therapy and medication, the treatment was shown to have resolved the problem with no residual disability and the condition was not noted or shown on discharge.  

2.  Although the Veteran was notified of the rating decision and advised of his appellate rights in January 1982, he did not appeal the decision.  Thus, the January 1982 rating decision is final.

3.  Evidence received subsequent to the January 1982 RO rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1982 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for residuals of a spinal cord injury (formerly claimed as low back pain) is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded for additional evidentiary development.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's current claim involving claimed residuals of a spinal cord injury is grounded upon the same factual basis as his previous claim, which was last denied in the January 1982 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board recognizes that the RO determined that new and material evidence sufficient to reopen the Veteran's claim had been presented.  However, we note that in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim of entitlement to service connection in September 2006. 

Under the applicable version of 38 C.F.R. § 3.156, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  In evaluating the materiality of newly submitted evidence, the Board does not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a service connection claim for headaches in September 1981, less than a month after he separated from active service.  In the January 1982 rating decision denying the claim, the RO reasoned that, although the Veteran's service treatment records (STRs) showed that he complained of low back pain after he fell on his buttocks in 1981 and received several treatments with therapy and medication, the treatment was shown to have resolved the problem with no residual disability and the condition was not noted or shown on discharge.  

The Veteran received notification of the rating decision and his appellate rights in January 1982, and he did not appeal the decision.  Thus, the January 1982 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the January 1982 rating decision included the Veteran's STRs, and the VA Form 21-526 dated in September 1981.  

After careful review of the evidence presented since the January 1982 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  

In particular, the Board notes that the Veteran underwent a spine examination in August 2008 in connection with his claim and was diagnosed with low back pain status post L4-L5 and L5-S1 laminectomy and fusion.  Thus, the Veteran is now shown to have a current low back disorder.  

In addition, the Veteran indicated in his October 2008 VA Form 9 that he has experienced a continuity of symptomatology since service.  His statement is competent and presumed credible for the purpose of reopening his claim.  

Thus, in summary, the evidence presented is both new and material because it was not before VA at the time of the prior final denial and relates to a previously unestablished fact necessary to substantiate the claim.  Specifically, this evidence, which indicates a current diagnosis of a low back disorder, as well as the Veteran's competent statement alleging a continuity of symptomatology since service, is presumed credible for the limited purpose of reopening the Veteran's claim.  

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for residuals of a spinal cord injury is reopened.  See Shade v. Shinseki, supra.  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for residuals of a spinal cord injury (formerly claimed as low back pain) is reopened, and to this extent the appeal is granted.  


REMAND

For reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for residuals of a spinal cord injury to be reopened by way of the submission of new and material evidence.  After careful review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the reopened claim.

The Board initially notes that there is contradictory evidence of record regarding whether a low back disorder existed prior to service.  On the one hand, the Veteran's April 1981 enlistment examination shows no defects pertaining to the spine or musculoskeletal system, and he denied having a history of back trouble on the USREC Form 300 (Screening Physical Examination for Army Recruitment "Spear Worksheet") and similarly denied having recurrent back pain on the April 1981 report of medical history.  The Veteran also asserted on his VA Form 9 that his low back disorder had resulted from the May 1981 injury that occurred during service.     

However, he has also stated at various times during the course of this claim/appeal that he had a low back injury prior to service.  For example, on the August 2006 VA Form 21-4142, the Veteran identified a physician who had treated him for compression fractures of the T11 and T12 vertebrae resulting from a car wreck from December 1979 to late 1980.  He specifically stated that the physician treated him from the night of the car wreck until he entered the military.  He similarly wrote that he had compression fractures on the superior surfaces of the T11-T12 vertebrae of his spinal column after being ejected from a car in December 1979.  He stated that he later entered active duty in May 1981 and it was exacerbated by the rigors of physical training, the use of crutches related to an ankle injury, and the slip and fall incident that occurred in May 1981, as described below.  It is also notable that the Veteran has frequently and repeatedly told treating medical providers that his low back pain originated with a past motor vehicular accident.  For example, the Veteran told his private treating orthopedic surgeon in November 1997 that he had a long history of back pain starting approximately 18 years before when he was thrown from an automobile in an accident and suffered T11 and T12 compression fractures.  [However, because the physician who treated the Veteran prior to service for his back indicated that he had no records for the Veteran and that the hospital where he treated the Veteran had closed, there are no treatment records pertaining to the Veteran's reported back injury prior to service available for review.]        

Thus, it appears that the Veteran is seeking service connection for his claimed residuals of a spinal cord injury based on causation, as well as on the alternate basis of aggravation, in service.  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

Upon review, the Veteran's STRs show that he was treated for complaints of low back pain during his period of active service.

Specifically, six days after entering active service, on May 12, 1981, the Veteran was noted to have slipped on the steps the day before and landed on his rear-end and then complained of low back pain.  He was assessed as having a muscle spasm of the back and was restricted from physical training, running, and lifting over 20 pounds for 72 hours.  On that day, he also underwent a scoliosis series and was shown to have mild scoliosis of the thoracic spine convexed to the right and a second mild scoliosis of the spine at the T-12, L1 area convexed to the right.  No vertebrae anomalies were seen.  

The following day, the Veteran complained of low back pain for three days after falling on his buttocks and denied previous injury or trauma to the back.  The noted assessment was mechanical low back pain.  

Approximately one week later, on May 19, 1981, the Veteran again presented with complaints of back pain.  It was noted that he had tried medication and been to physical therapy without result.  The examiner noted an assessment of functional back pain and referred the Veteran to the orthopedic clinic.

On May 26, 1981, the Veteran was evaluated by the orthopedic clinic and diagnosed with a sprain of the lumbosacral muscles.  He was ordered to return to regular duties.  

On June 15, 1981, the Veteran presented with complaints of lower back pain, as well as neck and shoulder pain.  After questioning the Veteran about the frequency of taking the medication previously issued, he wrote that the Veteran had been non-compliant and all medication was removed except for "CAMA".  It was noted that the Veteran was to continue the treatment protocol previously issued.      

On August 10, 1981, the Veteran presented to the physical therapy clinic with report of continued complaints of low back pain in addition to left post-thigh pain, and the noted assessment was hamstring pull versus low back pain.  

On August 14, 1981, it was noted that the Veteran still had complaints of the post-thigh but made no specific mention pertaining to the back.  It was noted that the Veteran's condition was "unresolving".  

The Veteran was discharged on August 31, 1981 with the narrative reason for separation provided on the DD Form 214 as "Trainee Discharge Program (TDP), [m]arginal and unproductive".  No separation examination report is in the record, and the Veteran has indicated that he underwent no such examination when discharged.  See October 2006 statement on the VA Form 21-4138.  

There are post-service treatment records from 1995 to 2004 of record showing treatment for back pain; however, there are no earlier treatment records available for review. 

In connection with the Veteran's claim, he underwent a spine examination in August 2008.  At that time, the examining orthopedic surgeon diagnosed the Veteran with low back pain status post L4-5 and L5-S1 laminectomy and fusion.  He also found that it was less likely than not that the Veteran's present problems with his lower back were related to his service or caused by or were a result of his service.  However, we find the examiner's opinion to be inadequate.  Specifically, the Board notes that the examiner appeared to base his opinion primarily on the fact that there was no documentation other than the Veteran's own history that he had additional treatment for his back since 1981 until the mid-1990s.  However, the examiner did not adequately consider the Veteran's account of a continuity of symptomatology since service in providing the rationale for his conclusion.   He also did not discuss any STR entries after May 19, 1981.  Thus, while he has confirmed review of the entire claims file, it is unclear whether he considered such records in providing his opinion.  Additionally, while the examiner noted that the Veteran did return to manual labor after his injury in 1981, he did not explain why such information may have been significant in arriving at his conclusion.  In this regard, the Board notes that the Veteran has since stated that he was unable to hold a manual labor job for any period due to his back condition.  See statement attached to VA Form 9, page 4.  Further, while the examiner noted the prior injury to the Veteran's back, he provided no opinion regarding whether a back disorder existed prior to service and, if so, whether it was aggravated therein.  Thus, a remand for a supplemental medical opinion is warranted.      

Moreover, it is observed that the Veteran requested to be afforded a hearing before a member of the Board in October 2008, on his VA Form 9.  At that time, the Veteran was incarcerated at a facility in Cuero, Texas.  In December 2008, the Veteran sent a letter notifying the RO of a change of address explaining that he was being moved to another facility located in Dayton, Texas.  Since that time, no further correspondence has been received from the Veteran.  

In March 2011, the RO attempted to notify the Veteran in a letter that his requested Board hearing had been scheduled for April 25, 2011.  However, the letter was returned from the post office with the notation that the letter was "not deliverable as addressed" and it was "unable to forward" the letter.  A handwritten notation on the envelope reads "RTS Inmate discharged".  Also, the Board sent a letter to the Veteran in April 2011 notifying him that his claims file had been received by the Board and his appeal had been docketed.  However, that letter was also returned with the notation "Attempted - Not known" and a handwritten notation on the envelope that reads "RTS Inmate discharged".   Thus, it does not appear that the Veteran ever received notice of his scheduled Board hearing.  Since this case is being remanded for reasons explained above, the Board finds that efforts to obtain an updated mailing address for the Veteran should be made.      

Accordingly, the case is REMANDED for the following actions:

1.  Make reasonable efforts to secure the Veteran's current mailing address, documenting any and all efforts for the record.  Also, if feasible, contact the Veteran to determine whether he still desires a Board hearing and document his response for the record.      

2.  Obtain a supplemental medical opinion from the August 2008 examining orthopedic surgeon, Dr. R.E.W. (or another appropriate physician if he is unavailable) regarding the Veteran's claimed residuals of a spinal cord injury, without additional examination.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner/reviewer's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and (prior) evaluation of the Veteran, the examiner/reviewer must identify any and all back disorder(s) which has/have been demonstrated by the Veteran since filing his claim in September 2006.  Notably, judicial precedent provides that the requirement that a "current" disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  

b.  Based on review of the claims folder and (prior) examination and interview of the Veteran, the examiner/reviewer should state, for each diagnosis of a back disorder, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current back disorder is directly related to the Veteran's military service, to include consideration as to whether it initially manifested or had its onset in service or otherwise whether the symptomatology shown in service is causally or etiologically related to a current back disorder; OR whether such causal or etiological relationship or initial onset is unlikely (i.e., a probability of less than 50 percent.)  The examiner/reviewer must provide a supporting rationale for the opinion expressed.  

c.  If the examiner/reviewer believes that the Veteran has a back disorder which was present prior to service, the examiner should thoroughly explain the basis of that belief and specifically opine as to whether there is clear and unmistakable evidence (i.e., obvious or manifest) that such disorder developed prior to service, and, if it did, whether there is also clear and unmistakable evidence (i.e., obvious or manifest) that any increase in severity of symptoms during service represented mere natural progression of the pre-existing disorder, as opposed to an aggravation of the disorder.  The examiner must specify the evidence and medical principles considered in arriving at the conclusion.  

d.  The examiner/reviewer should discuss lay and medical evidence contained in the claims file, to include the Veteran's STRs from May 1981 to August 1981 documenting his complaints of and treatment for back pain, as well as post-service lay and medical evidence in support of his or her conclusions. The examiner should discuss the STR entries, to include those discussed above, in providing a rationale for his or her conclusion.  The credibility of the lay evidence as it relates to the history of back problems must be addressed, in light of the medical history and other relevant evidence included in the claims folder.  The examiner/reviewer must further confirm that the claims folder has been reviewed.

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

g.  Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case with appropriate period for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


